Name: Commission Regulation (EEC) No 580/86 of 28 February 1986 on certain transitional measures in the sugar sector following the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  foodstuff
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/25 COMMISSION REGULATION (EEC) No 580/86 of 28 February 1986 on certain transitional measures in the sugar sector following the accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, hereinafter referred to as 'the Act', and in parti ­ cular Articles 90 ( 1 ) and 257 ( 1 ) thereof, whereas, in the case of isoglucose production , taking into account the characteristics described above and in order to avoid jeopardizing one of the main objectives of the quota system, namely achieving a certain balance in the Community between production and outlets, provision should be made for satisfying demand in Spain and Portugal during the period 1 March to 30 June 1986 on the basis of the quantities produced during that period ; whereas the basic quantities of A and B glucose for Spain and Portugal should be limited to the quantities corres ­ ponding to ' the share of the Community's average recorded production before accession in March, April , May and June, reference being made to the basic annual quantities for Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas, under Article 394 of the Act, the application to Spain and Portugal of the Community rules introduced for the production and trade in agricultural products is postponed until 1 March 1986 ; whereas, accordingly, the production arrangements laid down in particular in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 3768/85 (2), will not be applicable until that date ; whereas transitional measures within the meaning of Articles 90 ( 1 ) and 257 ( 1 ) of the Act are required in order to enable Spain and Portugal to change over, from 1 March 1986, from the production arrangements in force in those coun ­ tries to those laid down in Regulation (EEC) No 1785/81 ; Whereas, for the 1985/86 marketing year, the entire sugar output of Spain and Portugal was produced under national arrangements and whereas much of the sugar they produced was disposed of before 1 March 1986 ; whereas, accordingly, retroactive action on delivery contracts concluded in respect of that production between sugar beet or cane producers and sugar manufacturers must be ruled out ; whereas there are grounds therefore, for not applying the provisions on self-financing laid down in Article 28 of Regulation (EEC) No 1785/81 to sugar produced before 1 March 1986 ; whereas, in the case of the production of isoglucose, the normal carry-over stocks as at 1 March 1986 are not very large, since production tends to be steady and in keeping with demand : whereas, for the purposes of ensuring the same treatment for isoglucose and sugar, the said Article 28 should not apply to isoglucose produced before 1 July 1986, the date on which the 1986/87 marketing year begins ; Whereas, for the period 1 March to 30 June 1986, Spain and Portugal have already produced their sugar in respect of the 1985/86 quotas and whereas demand during that period must be met from normal carry-over stocks ; HAS ADOPTED THIS REGULATION : Article 1 The provisions of Article 28 of Regulation (EEC) No 1785/81 shall not apply to the quantities of : (a) sugar produced from beet or cane harvested in Spain and Portugal before 1 March 1986 ; (b) isoglucose produced in Spain and Portugal before 1 July 1986 . Article 2 The basic quantities of A and B isoglucose, expressed in tonnes of dry matter, for the period from the entry into force of this Regulation until 30 June 1986 shall be as follows : (a) for Spain :  basic quantity A : 26 550,0 ,  basic quantity B : 2 832,0 ; (b) for Portugal :  basic quantity A : 2 865,2,  basic quantity B : 674,8 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.( ¢) OJ No L 177, 1 . 7 . 1981 , p. 4 .(2) OJ No L 362, 31 . 12 . 1985, p. 8 . No L 57/26 Official Journal of the European Communities 1 . 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President